United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-4016
                                   ___________

Douglas Brueckner, Colette Brueckner, *
                                      *
            Appellants,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Nebraska.
Burlington Northern and Santa Fe      *
Railway Company, a Corporation;       * [UNPUBLISHED]
Brown’s Crew Car, doing business as *
Armadillo Express,                    *
                                      *
            Appellees.                *
                                 ___________

                             Submitted: July 3, 2008
                                Filed: July 14, 2008
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Douglas and Colette Brueckner, husband and wife, filed this action against the
Burlington Northern & Santa Fe Railway Company (BNSF) and its agent Brown’s
Crew Car, also known as Armadillo Express (Armadillo), alleging they negligently
caused injuries to Douglas while he was working as a conductor for BNSF.
According to the complaint, on October 3, 2001, Brueckner was riding in a van owned
and operated by Armadillo when the driver drove over a crossing at an excessive
speed, causing Brueckner to be thrown against the ceiling of the van and injured. The
Brueckners claimed that Armadillo was liable to them under Nebraska state law for
negligently operating the vehicle, and that BNSF was liable under the Federal
Employers’ Liability Act, 45 U.S.C. §§ 51-60, based on its own negligence and the
negligence of its agent, Armadillo. Following a five-day trial, the jury found for
defendants. The district court1 entered judgment on the verdict and denied the
Brueckners’ motions for judgment as a matter of law (JAML) and for a new trial. The
Brueckners argue on appeal that the evidence did not support the jury’s verdict, and
that the jury instructions were erroneous.

        We find that the district court did not abuse its discretion in denying the
Brueckner’s motions for JAML and for a new trial because the evidence, viewed in
the light most favorable to defendants, supports the jury’s verdict. See Boudreau v.
Wal-Mart Stores, 249 F.3d 715, 717-18 (8th Cir. 2001) (in reviewing motion for
JAML, court resolves factual conflicts in favor of nonmovant and affirms if evidence
would allow reasonable jurors to differ); Batiste-Davis v. Lincare, Inc., 526 F.3d 377,
381 (8th Cir. 2008) (denial of new trial based on verdict against weight of evidence
is virtually unassailable; this court reviews for abuse of discretion, viewing evidence
most favorably to verdict). We also find that the instructions given by the court
adequately presented the case to the jury. See Campos v. City of Blue Springs, Mo.,
289 F.3d 546, 551-52 (8th Cir. 2002) (jury-instruction review is for abuse of
discretion, limited to whether instructions as a whole fairly and adequately represent
evidence and law).

      Accordingly, we affirm.
                     ______________________________




      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.

                                         -2-